Citation Nr: 0015909	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-51 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for L5-S1 
radiculopathy.

2.  Entitlement to the assignment of a higher disability 
evaluation for mechanical low back pain, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The appellant had active service from June 1981 to July 1995.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

The veteran appealed the initial assignment of an evaluation 
for mechanical low back pain.  The Board notes that the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), in Fenderson v. 
West, 12 Vet. App. 119 (1999) held, in part, that the RO 
never issued a statement of the case (SOC) concerning an 
appeal from the initial disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.


FINDINGS OF FACT

1.  The veteran does not have L5-S1 radiculopathy.

2.  The veteran's service-connected chronic mechanical low 
back pain disorder is manifested by pain with moderate 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for L5-S1 
radiculopathy are not met.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for the assignment of a higher disability 
for chronic mechanical low back pain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran claims service connection for "nerve damage 
secondary to chronic mechanical low back pain" found during 
a VA electromyographic study.  

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  The three elements of a "well grounded" claim 
for service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999).

In this case, the report of an August 1996 VA compensation 
examination contained a diagnosis of chronic back pain due to 
L5-S1 radiculopathy, apparently based, at least in part, on 
an August 1995 VA electro-diagnostic test report indicating 
that the findings were "suggestive of bilateral L[4], L5, 
and S1 Radiculopathy, more on left than right."  This would 
be some evidence of an organic disease of the nervous system 
within one year of service discharge, see 38 U.S.C.A. 
§§ 1101, 1112, 1133, 38 C.F.R. § 3.307, 3.309 (1999).  

Nonetheless, the evidence as a whole leads to the conclusion 
that the veteran does not have current L5-S1 radiculopathy.  
A review of the service medical records reflects that 
beginning in 1994, the veteran complained of back pain.  
Initially, he underwent conservative treatment, however, his 
complaints continued.  A July 1994 radiologic report 
indicated that there was suspected mild scoliosis and further 
testing was recommended.  A September 1994 magnetic resonance 
imaging (MRI) report disclosed mild congenital stenosis 
throughout the lumbar spine from the L2 to the L5 levels.  A 
mild annular bulge was noted at the L4-L5 level.  It was 
reported that this compounded the stenosis at that level.  
The diagnosis was mechanical low back pain.  Eventually, a 
May 1995 Physical Evaluation Board found the veteran unfit 
for duty due to low back symptomatology that included 
complaints of back pain that radiated to the lower 
extremities.  It should be pointed out that a congenital 
defect is not considered as a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (1999).  

Subsequent to service discharge, the veteran was granted 
service connection for chronic mechanical back pain.  The 
veteran underwent electro-diagnostic testing in August 1995 
at a VA facility.  The report indicates that the findings 
were "suggestive of bilateral L[4], L5, and S1 
Radiculopathy, more on left than right."  The report of an 
August 1996 VA compensation examination suggested the 
possibility of performing a MRI to determine whether the low 
back disability had worsened and contained a diagnosis of 
chronic back pain due to L5-S1 radiculopathy. 

A MRI of the lumbar spine was performed at a VA facility in 
June 1998.  The examination was considered negative.  VA 
outpatient records dated between 1997 and 1999 show that the 
veteran receives physical therapy for his back disability.  
Diagnoses included degenerative disc disease and L5-S1 
radiculopathy.  

Pursuant to a Board Remand (as suggested by the VA examiner 
in 1996), the veteran underwent VA examination in May 1999, 
to determine whether he had L5-S1 radiculopathy.  Diagnostic 
testing that included electromyography (EMG) and radiological 
studies were conducted.  Importantly, the examiner concluded 
that there was no evidence of L5-S1 radiculopathy. 

The Board recognizes that the veteran has had prior diagnoses 
of L5-S1 radiculopathy, however, these diagnoses were at best 
provisional.  The August 1995 EMG was only suggestive of L5-
S1 radiculopathy.  Further, although the VA examiner in 1996 
diagnosed L5-S1 radiculopathy, he suggested further 
diagnostic testing.  As noted, subsequent additional 
examination and diagnostic testing have been negative.  
Without proof of a current disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); and Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

II.  Mechanical Low Back Pain

The veteran contends further that the RO should have granted 
a higher disability rating for his service-connected chronic 
mechanical back pain.  He asserts that this disability is 
more severely disabling than currently evaluated.  
Specifically, he claims that he has been under constant 
medical care and has been taking medication continuously for 
his back disorder.  He can no longer participate in ordinary 
physical activities and has restricted lumbar spine motion.  
In addition, he maintains that, as a result of this 
disability, he was unable to become a policeman.  

The veteran's claim for a higher rating for his 
service-connected disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

As noted above, a rating decision in June 1996 granted 
service connection for chronic mechanical low back pain, 
assigning a 10 percent evaluation, effective from July 15, 
1995.  A September 1996 rating action increased the 
disability evaluation to 20 percent, effective July 15, 1995.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  A 20 percent rating is warranted if there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295 (1999).

The evidence does not meet the criteria for an evaluation in 
excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999), as it does not demonstrate listing of the whole 
spine to the opposite side, osteo-arthritic changes, or 
narrowing or irregularity of joint spaces.  The most recent 
VA radiological study conducted in May 1999 indicated the 
vertebral bodies were normal in height and space.  Further, a 
positive Goldthwait's sign was not reported.  

There is no evidence of loss of lateral motion, abnormal 
mobility on forced motion, or marked limitation of forward 
bending in the standing position.  The May 1999 VA 
examination indicated that the veteran could perform his 
range of motion exercises.  VA outpatient records dated 
between January and March 1999 show that the veteran was 
receiving physical therapy.  In March 1999, it was reported 
his muscle tone and coordination was within normal.  He was 
able to walk independently and there was no problem with his 
gait or ambulation.

The Board recognizes that functional limitations due to pain 
must be accounted for in the disability evaluation, under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating a 
service-connected disability, VA attempts to determine the 
extent to which a service-connected disorder adversely 
affects the ability of the body to function under the 
ordinary conditions of life, including employment.  38 C.F.R. 
§ 4.10 (1999).  The Board also considers functional loss due 
to damage or pain.  It is recognized that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1999).  Functional impairment due to pain must 
therefore, be considered.

The May 1999 VA examination reveals that the veteran reported 
that several times a day he experienced severe pain in the 
lower back that radiated to the lower extremities.  
Examination revealed that he could life his leg off a table 0 
to 45 degrees without much pain.  Lifting his leg beyond 45 
degrees caused significant pain.  While the veteran continues 
to complain of back pain it should be pointed out that, the 
current diagnostic code takes into consideration painful 
motion.  Moreover, the recent VA records do not reflect an 
increase in physical manifestations including evidence of 
muscle spasm.  The May 1999 VA examination shows that he 
could walk on his toes, heels, squat, tandem walk, and could 
tap his leg on the floor without much discomfort.  There were 
no neurological deficits.  Palpation of the spine and the 
musculature of the back were considered normal.  X-ray 
studies failed to reveal any abnormalities or defects that 
can be attributed to his service connected disability.  I 
have taken into consideration the provisions of 38 C.F.R. § 
4.40, which provide that the rating should reflect functional 
loss due to pain.  

I have also considered alternatively rating the veteran's 
back disability under Diagnostic Code 5292, for limitation of 
motion.  First, I note that Diagnostic Code 5295 includes 
limitation of motion in its rating criteria.  Therefore, the 
assignment of a separate rating for limitation of motion in 
addition to the 20 percent rating in effect under Diagnostic 
Code 5295 would be prohibited by 38 C.F.R. § 4.14.  But see 
Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran entitled to 
combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate:  disfigurement, painful scars, and 
muscle damage resulting in functional limitation).

According to the applicable diagnostic code for limitation of 
motion of the lumbar spine, slight limitation warrants a 10 
percent rating, moderate limitation warrants a 20 percent 
rating, and severe limitation warrants a 40 percent 
evaluation.  38 C.F.R. Part 4, § 4.71a, Code 5292 (1999).  At 
a VA examination conducted in August 1996 the veteran's range 
of motion was reported as 30 degrees of flexion; 10 degrees 
of extension; left lateral flexion as 20 degrees; right 
lateral flexion as 30 degrees; and rotation to left was 40 
degrees.  These findings show that there is moderate 
limitation of motion and there remains a significant range of 
motion of the back. 

After careful scrutiny of all of the medical records and 
evidence of record including his testimony regarding 
employment, I conclude that the current manifestations of the 
appellant's low back disability, which include pain with some 
limitation of motion, approximate the disability picture of a 
20 percent disability rating, and does not approach the level 
required for a 40 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1999).  The Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran reported 
that he is currently a custodian at a the United States 
Postal Service.  He has reported that he was unable to become 
a policemen due to his service connected back disability.  A 
review of the records does not show that he was denied 
employment as a result of his service-connected disability.  
Although he claimed in the past that his disability led to 
unemployment, the VA examination report in 1999 discloses 
that he is employed and his duties included performing 
custodial work, maintenance work and moving heavy furniture.  
Moreover, at the VA examination conducted in May 1995, the 
veteran reported that he was able walk miles without 
difficulty.  Despite his contentions, the evidence shows that 
his low back disability has not, by itself, resulted in 
marked interference with employment.  He has not produced any 
documents from his place of showing that he is unduly 
affected by his back disability in his current position. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the VA records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 20 percent disability evaluation is in order for the 
veteran's low back strain.  Neither his statements nor the 
medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER

Service connection for L5-S1 radiculopathy is denied.

Entitlement to the assignment of a higher evaluation for 
chronic mechanical low back pain is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

